Citation Nr: 1518006	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  09-43 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for residuals of a right knee injury.

2. Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In August 2011 and in November 2012, the issues remaining on appeal were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2014).

There is evidence of knee symptoms in service and of current diagnoses of knee disabilities, including arthritis (and chondromalacia and plica syndrome).  The critical question remaining is whether the current knee disability diagnoses are etiologically related to the symptoms in service or otherwise etiologically related to service.  Due to remaining inadequacies in the (October 2011/December 2012) VA medical opinion evidence of record and conflicting information provided by the Veteran (and by his representative on his behalf), as well as the Veteran's failure to co-operate, including to respond directly to requests, additional development by remand continues to be required (despite the prior remands).


The Board's November 2012 remand directed the RO to arrange for the Veteran's claims file to be forwarded to the October 2011 VA examiner for an updated medical opinion regarding the etiology of the Veteran's knee disabilities.  The requested addendum medical opinion was received in December 2012 and the examiner's amended analysis concludes:

It is not at least as likely as not that the current knee condition is related to the knee condition that was diagnosed in service.  There is no nexus to connect these two conditions and there has been work related activities after military service that can be a significant contributor to his current knee condition.

The December 2012 amended VA medical opinion continues to rely, in part, upon the absence of contemporaneous medical records ("[t]he claims file did not contain any other outside medical records related to his knee condition") to conclude that "[t]here is no nexus" between current knee disabilities and symptoms in service.  This essentially reiterates the same analysis in the original October 2011 VA examination report (with conclusions, in part, based on absence of medical records to verify the Veteran's reports of continuous knee pain following service (a matter on which the Veteran is competent to testify), without specifically finding those reports not credible. The examiner noted the Veteran's report of a knee injury in service and that the Veteran "reports that his knees have been painful ever since that injury"  and stated: "there are no records that show a continuum of care for this condition, therefore there is no link between the in-service injury and the current condition."  The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as having continuous symptomatology of knee pain following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where examiner noted veteran's assertions of back injury in service but then inexplicably concluded "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service")).


Part of the difficulty, both for the Board and for the VA examiner, in proceeding with informed review of this matter is that the Veteran has thus far declined to provide identifying information and releases for documentation of medical treatment for his knees despite having testified (including under oath during the May 2011 Board hearing) that he "had continuous treatment for [his] knees" including private medical treatment during the substantial period of over 26 years between his July 1979 separation from service and the earliest medical evidence currently of record from 2006.  As discussed below, additional development is necessary to obtain clarification from the Veteran regarding this matter.

Another concern arising from the December 2012 amended VA medical opinion is that the rationale for the opinion repeatedly cites that the Veteran "worked extensively at laying floor tiles, this occupation would contribute to his current knee condition," and describes this as "a significant contributor to his current knee condition."  The VA examiner's conclusion that the Veteran's current knee disabilities are not etiologically related to his knee problems in service appears to rely to a significant degree upon this factor.  However, the Veteran now denies that he engaged in the described occupational task (despite earlier documentation of  his reports, outside of the context of the instant claim for benefits, that that he engaged in such occupational activity).  Hi most recent (April 2013) written statement asserts "I have no idea where you got the idea that I set ceramic tile on my knees for a living."  The Veteran states that "[a]lthough I worked for a tile company that was my father's when I got out of the service, I worked as an estimator as after hurting my knees in the Navy, I could not lay floor tile."  He states: "My job description in the tile business was as follows: To read plans, estimate material and labor costs, submit bids, and supervise crews."  A June 2012 statement from the Veteran's representative asserted that the Veteran "owned a tile company rather than being the one who installed the tile....  We once again wish to state the claimant was not a tile setter."

This matter requires clarification as there are quite extensive contrary indications in various records that strongly suggest that the Veteran engaged extensively in the labor of tile setting and not merely supervision and management.  A July 2009 VA vocational rehabilitation counseling record notes that, following service, the Veteran "worked full time as a tile setter from 7/79 to mid 1980," with subsequent references to "setting tile from 1982 to 1984...," "worked full time as a landscaper from 1984 to 1985...," "owned and operat[ed] ... a construction/ tile setting/ remodeling company from 1986 to 1998," "worked full time as a tile setter from 8/98 to 3/99...," and "start[ed] his own tile setting business..., which he has owned and operated since 1999."  The report notes that the Veteran "claims he has not been able to do this work , even on a part time basis for the last 6 months" due to a hand injury, and the Veteran explained that he could not simply delegate the labor to employees because "he can't just supervise others but has to be doing the work himself."  A draft résumé for the Veteran describes his work responsibilities as including "install tile and stone" (in addition to supervisory roles) for every period of employment from 1982 to 2009.  A March 2006 VA medical report associated with an initial evaluation for occupation therapy, focused primarily upon a hand injury, shows that the Veteran reported that he was "employed full-time as a tile setter" at that time.  A March 2006 VA hand clinic report refers to the Veteran as a "tiler who lacerated R hand on plate glass...."  A May 2006 VA medical report associated with the Veteran's initial registration "to establish care" shows that "[h]e is a tile setter."  A March 2008 VA examination report focused upon the hand injury notes: "Veteran is self-employed as a tile setter.  His ability to do his work has been severely impaired....  If he works longer than five hours, he drops and breaks tile....  He's not able to skreet concrete floors.  He's not able to use a hand cutter to cut tiles."

The question of whether the Veteran's postservice occupational history included tile setting has become important to this appeal as the October 2011 VA medical opinion and the December 2012 addendum both cite such work as a significant etiological factor for his current knee disabilities.  The Veteran's repeated testimony that he had not worked as a tile setter must be reconciled with the extensive evidence to the contrary.  

Once the matter of the Veteran's postservice occupational history is settled, it will be possible to determine whether a medical opinion citing to the Veteran's reported work as a tile setter as a primary etiological factor in the development of his current knee disabilities relies on a valid factual predicate.  However, the October 2011 / December 2012 VA examination report is somewhat unclear regarding the significance of the tile setting work in any event: the October  2011 VA examiner's opinion described that "[t]his type of work would place him at risk for developing degenerative changes within the knees."  The December 2012 addendum states "this occupation would contribute to his current knee condition," and that it "can be a significant contributor to his current knee condition."  These statements leave it unclear how the cited post-service occupational history actually impacts the analysis.  If the post-service occupational history merely "contributed" to the current knee disabilities, then the medical opinion's rationale leaves the significance of the post-service occupational history unclear.  If the VA examiner is not asserting that the post-service occupational history and/or other factors (such as age) presented a more likely causal etiology for the knee disabilities than the documented knee problems in service, then the fact that the post-service occupational history "would place him at risk" or "can be a significant contributor" or "would contribute" for/to developing his current knee disabilities does not clearly provide a logical basis for concluding that the current knee disability is not causally linked to events in service.  Further clarification is required, including a statement clearly identifying the most likely etiology of each of the Veteran's diagnosed knee disabilities.

The Board's August 2011 and December 2012 remands noted that in a pre-hearing conference and on the record (of the December 2012 videoconference hearing), it was determined that there were outstanding treatment records pertaining to the Veteran's knees.  The Veteran indicated he has had continuous treatment for his knees, with a reference to having paid for private treatment.  The Veteran's testimony asserted that since he was "released  from service [he has] had continuous treatment for [his] knees."  He explained that around the time of his military service "I didn't realize I could come to the VA until I got up here" and that he consequently "paid for private treatment when I went for my knees" prior to learning that VA treatment may be available.  The Board notes that the Veteran separated from military service in July 1979 and his earliest VA medical treatment records in the claims-file are from 2006 with a May 2006 report showing that he was "here to establish care" at that time (with a discussion of symptoms and medical history without reference to his knees).  (The Veteran also reported that he was seen by VA medical facilities in Spokane and Boise, suggesting there may be VA treatment records that pre-date the earliest VA records now associated with the claims file.  The RO took steps to obtain any earlier VA treatment records from the identified sources, but determined that no treatment records pertinent to the Veteran exist at those VA locations.)

Documentation of the state of health of the Veteran's knees during the 26 year postservice period preceding the earliest objective evidence of knee pathology in the record would be crucial to completing informed appellate review of the claims on appeal, and the Veteran's testimony has indicated that he received private medical treatment for his knees during this period.  The August 2011 Board remand instructed the AOJ to secure the outstanding non-VA treatment records (after obtaining from the Veteran identifying information and releases) and specifically advised the Veteran of the provisions of 38 C.F.R. §  3.158(a), as well as the consequence of a failure to respond within one year (i.e., that the claim would be considered abandoned).  [Notably, in Jernigan v. Shinseki, 25 Vet. App. 220 (2012), the U.S. Court of Appeals for Veterans Claims held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. §    3.158(a), VA regulations are "binding on all who seek to come within their sphere" regardless of whether an appellant has actual knowledge of what is in the regulation.]   In accordance with the Board's August 2011 remand directives, the AOJ sent the Veteran a letter (in September 2011) asking him to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) in order that VA could secure records of his non-VA treatment from "each health care provider who has treated your knee disability since your discharge from active duty to include in association with vocational rehabilitation through the state of Idaho so that we can obtain treatment information."  The September 2011 letter also advised the Veteran that "[y]ou may want to obtain and send us the information yourself."  The September 2011 letter was mailed to his current address of record, and it was not returned as undelivered.  He did not reply to the request.

The Board's November 2012 remand of this matter found a need for additional development in this case, but noted that the Veteran had not responded to the September 2011 request.  The Board found: "As this matter is being remanded for additional development at this time, the Board finds it reasonable to provide the Veteran with another opportunity to respond to the inquiry."  The November 2012 remand directed that the "RO should again ask the Veteran to .... identify the providers of all private evaluation and/or treatment he has received for his knees since his discharge from active duty (to include in association with vocational rehabilitation through the state of Idaho), and submit releases for VA to secure the private records."  In accordance with the Board's directive, the RO made a new request to the Veteran in a December 2012 letter asking that he "[c]omplete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each private physician who treated your right and left knee injury so that we can obtain your treatment information."  The letter noted that "you indicated that you received treatment from vocational rehabilitation through the state of Idaho."  The December 2012 letter also advised the Veteran that "[y]ou may want to obtain and send us the information yourself."  The December 2012 letter was mailed to his current address of record, and it was not returned as undelivered.  He did not reply to the request.

The Veteran later acknowledged receipt of the March 2013 supplemental statement of the case (SSOC) sent to the same address of record.  In March 2013, the Veteran's representative requested that the case be forwarded to the Board and that "[i]f we locate and wish to submit evidence at a later time, we waive the veteran's right to have the veteran's case remanded (sent back) to the Agency of Original Jurisdiction."  In April 2013, the Veteran personally submitted a signed "Request for Expedited Processing" that had been included with the March 2013 SSOC.  The statement expressed: "I do not currently have any additional evidence to submit regarding my appeal."

Four-and-a-half years have passed since the September 2011 request for the Veteran to submit the pertinent information and releases; he has not responded to the original request.  Two-and-a-quarter years have passed since the second request for the same information sent to the Veteran in December 2012.  The Veteran has not directly responded to the second request either.


As discussed above, the Board finds that further development appears to be warranted with regard to obtaining an adequate medical opinion in this matter, and the Board shall direct action to accomplish that development.  However, fully adequate development permitting informed appellate review of this matter continues to require that the Veteran cooperate with requests to obtain a complete and clarified evidentiary record.  At this point, the Board finds that it is appropriate to afford the Veteran another opportunity to provide the information needed by presenting him with a clear set of pertinent questions and requesting that he provide unequivocal responses for the record.  

The Veteran is reminded that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the record all outstanding and updated records of all VA treatment the Veteran has received for the knee disabilities at issue.  In particular, the Veteran's pertinent Cheyenne VAMC treatment records from March 18, 2013 to the present should be secured for the record.

2.  The AOJ should send the Veteran a letter (with copy to his representative) requesting written responses to the key questions raised by his testimony and correspondence in this matter.  The letter should inform him that he must respond to these questions concerning the development and clarification of the evidentiary record in this case.  

The letter should ask the Veteran to provide written responses to the following questions:

(a)  Did you or did you not receive postservice treatment/evaluations for your knees?

(b)  If you received postservice treatment/evaluations for your knees, identify all providers and occasions of the evaluations/treatment?  Specifically identify all  in connection with the Idaho Division of Vocational Rehabilitation from April 1995 to February 1996.)

(c)  You have not submitted records or provided identifying information regarding treatment for your knees in response to requests sent to you in September 2011 and December 2012.  (i) Have you attempted to secure records of your alleged postservicc private treatment for your knees?  If so, identify the providers contacted.  (ii) Have you determined that you did not receive postservice treatment for your knees prior to 2005/2006?

(d)  A June 2012 statement from your representative and your April 2013 statement assert that you have never worked as a tile setter, but only worked only in a supervisory and management role for tile setting companies.  Please reconcile these statements with the VA medical and vocational rehabilitation records that repeatedly indicate that you reported an occupational history of substantial participation in tile setting from the 1980s through the 2000s, specifically indicated as not limited to supervision or management, ceasing only upon incurrence of physical disability in the 2000s.  

The AOJ must ensure that the Veteran's responses are documented in the claims-file and available for review.  If the Veteran fails to respond to this request for information within one year, in  must be so noted in the record.  

3.  After the development sought above is completed (to the fullest extent feasible), the AOJ should then arrange for the Veteran's claims file to be forwarded to the VA examiner who authored the October 2011 VA examination report and December 2012 addendum, OR to another qualified orthopedic specialist, for an updated medical opinion and clarification regarding the etiology of the Veteran's knee disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination, and based on such review (and, if necessary, examination of the Veteran), provide opinions responding to the following:

(a) Please identify the most likely etiology for each right and left knee disability entity diagnosed (patellofemoral chondromalacia, osteoarthritis, and plica syndrome) based upon the information in the expanded record.  If all disabilities diagnosed for both knees share the same most likely etiology, please so state; otherwise, please identify the most likely etiology for each diagnosis.  

(b) Specifically clarify the prior (October 2011 and December 2012) VA medical opinions that the Veteran's post-service occupational history was a "risk for developing degenerative changes within the knees," that it "would contribute" and that it "can be a significant contributor to his current knee condition."  To the extent that this language suggests that post-service occupational history played only a contributing role or merely had some possibility of causing knee disability, identify (if that is the case) the other etiological factors for the Veteran's knee disabilities.

(c) If the Veteran's postservice occupational history is not a more likely etiology for the knee disabilities than the symptoms noted in service, is any current diagnosis of a knee disability at least as likely as not (a 50 percent or greater probability) causally linked to his military service (to include his documented knee complaints therein)?

The opinions must consider any competent and credible lay statements/reports of injury and symptoms of knee pain; that is, the mere absence of contemporaneous medical records is not in and of itself sufficient rationale to support a conclusion that there was no symptomatology at a given time.  If any accounts by the Veteran are deemed not credible, the examiner must so state (with explanation).  

The examiner must explain the rationale for all opinions.

4.  The AOJ should ensure that all development ordered above is completed (in the sequence requested, and affording the Veteran a full year to respond to the request for information directed above, or in the alternative provide a certification affirmatively stating that he will not do so, in which case the AOJ may proceed further upon receipt of such certification), and then readjudicate the claims.  If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

